DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 09/04/2021. Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. US 20170235305 A1, hereinafter “JUNG”)  in view of  KIM et al. (US 20180266550 A1, hereinafter “KIM”).
Regarding claims 1 and 10, JUNG (Fig. 3B) discloses a vehicle control system having an autonomous driving system, comprising: a controller (controller 100) configured to determine whether a vehicle is operating in an autonomous driving mode or in a manual driving mode (Further, the controller 100 may control the vehicle 10 to switch to the manual driving mode from the autonomous driving mode according to a critical value of the pressure exerted on the steering device 201; JUNG at [0246]); and 
a steering device (steering device 20) for adjusting a position of a wheel of the vehicle when the vehicle is operating in the manual driving mode, wherein the steering device (Further, the controller 100 may control the vehicle 10 to switch to the manual driving mode from the autonomous driving mode according to a critical value of the pressure exerted on the steering device 201; JUNG at [0246]). JUNG does not explicitly teach a knob configured to rotate about a rotation axis; a shaft connected to the knob, such that the shaft rotates about the rotation axis with the knob by a rotational force transmitted from the knob; and an elastic part coupled to the shaft, wherein when the shaft rotates from a reference position by the rotational force, the elastic part is compressed, and when the rotational force is removed, the elastic part is relaxed to return the shaft to the reference position. However, KIM (Figs. 1-4) teaches or at least suggests a knob configured to rotate about a rotation axis (The gear selector and the bullet portion may have the same rotary shaft; [0014]); a shaft connected to the knob, such that the shaft rotates about the rotation axis with the knob by a rotational force transmitted from the knob (so that when the gear selector is rotated, the bullet portion is elastically moved in and out of the accommodating space so that the bullet portion is concurrently moved out of and in the receiving recesses, improving the operability of the gear selector; KIM at claim 7); and an elastic part coupled to the shaft, wherein when the shaft rotates from a reference position by the rotational force, the elastic part is compressed (when a load applied to the bullet portion 300 is released, the elastic member is configured to elastically return the bullet portion 300 to its original position; KIM at [0031]), and when the rotational force is removed, the elastic part is relaxed to return the shaft to the reference position (The bullet portion 300 is disposed in the accommodating space 110 such that the bullet portion can be elastically moved in and out of the accommodating space 110 in the longitudinal direction; KIM at [0030]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified JUNG to include a knob configured to rotate about a rotation axis, as taught by  KIM in order to provide for imparting an operating feeling of a gear shift mechanism to improve the operability.

Regarding claim 2, JUNG, as modified by KIM discloses the claimed invention substantially as explained above. Further, KIM (Figs. 1-4) teaches a rotating body coupled to the shaft and rotated about the rotation axis based on a rotation of the shaft (The gear selector and the bullet portion may have the same rotary shaft; [0014]); and a moving part formed on the rotating body to move a first end or a second end of the elastic part based on a rotation of the rotating body (when a load applied to the bullet portion 300 is released, the elastic member is configured to elastically return the bullet portion 300 to its original position; KIM at [0031]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified JUNG to include a rotating body coupled to the shaft, as taught by  KIM in order to provide for imparting an operating feeling of a gear shift mechanism to improve the operability.

Regarding claim 3, JUNG, as modified by KIM discloses the claimed invention substantially as explained above. Further, KIM (Figs. 1-4) teaches wherein as a distance between the first end of the elastic part and the second end of the elastic part is increased, the elastic part is compressed, and as the elastic part is relaxed, the distance between the first end and the second end of the elastic part is decreased (The bullet portion 300 is disposed in the accommodating space 110 such that the bullet portion can be elastically moved in and out of the accommodating space 110 in the longitudinal direction; KIM at [0030]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified JUNG to include the elastic part is compressed, as taught by  KIM in order to provide for imparting an operating feeling of a gear shift mechanism to improve the operability.

Regarding claim 11, JUNG, as modified by KIM discloses the claimed invention substantially as explained above. Further, KIM (Figs. 1-4) teaches wherein the transmission comprises: a plurality of shift buttons for selecting a shift stage among a plurality of shift stages; and a pressure sensing unit for detecting a pressure applied to one of the plurality of shift buttons to generate a signal corresponding to the selected shift stage (an apparatus that is installed onto a gear shift mechanism in a transmission of a vehicle so as to impart an operating feeling of the gear shift mechanism to a driver during the manipulation of a gear selector of the gear shift mechanism; KIM at [0002] and [0006]).

Regarding claim 12, JUNG, as modified by KIM discloses the claimed invention substantially as explained above. Further, KIM (Figs. 1-4) teaches wherein the controller is configured to receive the signal and determine the selected shift stage to change the gear shifting stages of the transmission of the vehicle (an apparatus that is installed onto a gear shift mechanism in a transmission of a vehicle so as to impart an operating feeling of the gear shift mechanism to a driver during the manipulation of a gear selector of the gear shift mechanism; KIM at [0002] and [0006]).

Regarding claim 13, JUNG, as modified by KIM discloses the claimed invention substantially as explained above. Further, KIM (Figs. 1-4) teaches a housing to accommodate the shaft and the pressure sensing part therewith in and to expose the plurality of shift buttons and the knob to an exterior thereof (an apparatus that is installed onto a gear shift mechanism in a transmission of a vehicle so as to impart an operating feeling of the gear shift mechanism to a driver during the manipulation of a gear selector of the gear shift mechanism; KIM at [0002] and [0006]).

Regarding claim 14, JUNG, as modified by KIM discloses the claimed invention substantially as explained above. Further, KIM (Figs. 1-4) teaches wherein the housing comprises: a base inserted into the shaft and including a support shaft for supporting the shaft; a lower housing disposed above the base and including an aperture through which the shaft passes; and an upper housing disposed above the lower housing, wherein the upper housing accommodates the pressure sensing unit within the housing, and exposes the plurality of shift buttons and the knob to the exterior of the housing (an apparatus that is installed onto a gear shift mechanism in a transmission of a vehicle so as to impart an operating feeling of the gear shift mechanism to a driver during the manipulation of a gear selector of the gear shift mechanism; KIM at [0002] and [0006]).

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. US 20170235305 A1, hereinafter “JUNG”)  in view of  KIM et al. (US 20180266550 A1, hereinafter “KIM”) as applied to claim 1 and 2 above, further in view of HWANG et al. (US 20200130733 A1, hereinafter “HWANG”)
Regarding claims 4, 8 and 9, JUNG, as modified by KIM discloses the claimed invention substantially as explained above, but does not explicitly teach a first stopper disposed between the first end and the second end of the elastic part to support one of the first end or the second end when another of the first end or the second end is moved by the moving part; and at least one second stopper for limiting movement of the first end or the second end of the elastic part by the moving part. However, HWANG teaches or at least suggests a first stopper disposed between the first end and the second end of the elastic part to support one of the first end or the second end when another of the first end or the second end is moved by the moving part; and at least one second stopper for limiting movement of the first end or the second end of the elastic part by the moving part (The rotating shaft may be inserted at an intermediate portion thereof through the stopper so as to be rotatable relative to the stopper; HWANG at [0016]-[0018]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified JUNG and KIM to include a first stopper disposed between the first end and the second end of the elastic part, as taught by HWANG in order to provide the turning of the steering wheel is enabled and the accidents attributable to locking of the steering wheel are consequently inhibited.

Regarding claims 5 and 6, JUNG, as modified by KIM discloses the claimed invention substantially as explained above, but does not explicitly teach a damper coupled to the rotating body, wherein the damper rotates based on the rotation of the rotating body and generates a rotational resistance force during rotation. However, HWANG teaches or at least suggests a damper coupled to the rotating body, wherein the damper rotates based on the rotation of the rotating body and generates a rotational resistance force during rotation (Therefore, in order to limit the steering angle, there has been developed a device to hold a column shaft using a solenoid valve, a magnetorheological (MR) damper and a brake; HWANG at [0009]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified JUNG and KIM to include a damper coupled to the rotating body, as taught by HWANG in order to provide the turning of the steering wheel is enabled and the accidents attributable to locking of the steering wheel are consequently inhibited.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. US 20170235305 A1, hereinafter “JUNG”)  in view of  KIM et al. (US 20180266550 A1, hereinafter “KIM”) as applied to claims 1, 2 and 10 above, further in view of Blank et al. (US 20220136572 A).
Regarding claims 7 and 15, JUNG, as modified by KIM discloses the claimed invention substantially as explained above, but does not explicitly teach a sensor gear unit including a magnet, wherein the sensor gear unit is coupled to and rotated by the rotating body; and a sensor unit configured to detect a rotational position of the shaft based on a change in a magnetic force of the magnet, wherein the controller is configured to adjust the position of the wheel of the vehicle based on the rotational position of the shaft which is detected by the sensor unit. However, Blank teaches or at least suggests a sensor gear unit including a magnet, wherein the sensor gear unit is coupled to and rotated by the rotating body (As illustrated in FIG. 11, the sensor gear(s) 36 carries the emitter 38a, which is illustrated as magnet 38a, and the rotary shifter assembly further includes at least one sensor 38b, such as a Hall Effect sensor or an optical sensor, disposed about the sensor gear(s) 36; Blank at [0042]); and a sensor unit configured to detect a rotational position of the shaft based on a change in a magnetic force of the magnet, wherein the controller is configured to adjust the position of the wheel of the vehicle based on the rotational position of the shaft which is detected by the sensor unit (The sensor(s) 38b interacts with the magnet(s) 38a carried by the sensor gear(s) 36 to detect movement (e.g., a relative rotational position) of the central shaft 16; Blank at [0042.). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified JUNG and KIM to include a sensor gear unit including a magnet, as taught by Blank in order to provide the improved functionality and usability in connection with automatic transmission systems.
 
Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663